Exhibit C o n s o l i d a t e d F i n a n c i a l S t a t e m e n t s AmCOMP INCOROPORATED AND SUBSIDIARIES September 30, 2008 AmCOMP INCORPORATED INDEX Financial Statements 3 Notes to Unaudited Financial Statements 7 AmCOMP INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Amounts in thousands) September 30, 2008 December 31, 2007 (Unaudited) Assets Investments: Fixed maturity securities available-for-sale at fair value (amortized costof$332,268 in 2008 and $327,656 in 2007) $ 327,239 $ 329,847 Fixed maturity securities held-to-maturity at amortized cost (fair value of $99,144 in 2008 and $94,414 in 2007) 98,675 93,661 Total investments 425,914 423,508 Cash and cash equivalents 15,928 30,691 Accrued investment income 4,401 4,721 Premiums receivable – net 80,729 88,486 Assumed reinsurance premiums receivable 1,723 1,809 Reinsurance recoverable: On paid losses and loss adjustment expenses 1,851 1,454 On unpaid losses and loss adjustment expenses 61,875 66,353 Prepaid reinsurance premiums 735 1,215 Deferred policy acquisition costs 18,768 19,116 Property and equipment – net 2,518 3,352 Income taxes recoverable 4,573 962 Deferred income taxes – net 22,245 19,889 Goodwill 1,260 1,260 Other assets 5,985 6,347 Total assets $ 648,505 $ 669,163 Liabilities and stockholders’ equity Liabilities Policy reserves and policyholders’ funds: Unpaid losses and loss adjustment expenses $ 309,737 $ 324,224 Unearned and advance premiums 97,255 102,672 Policyholder retention dividends payable 17,272 10,276 Total policy reserves and policyholders’ funds 424,264 437,172 Reinsurance payable 326 622 Accounts payable and accrued expenses 28,542 30,868 Notes payable 35,124 36,464 Income tax payable – 1,441 Other liabilities 4,029 4,419 Total liabilities 492,285 510,986 Stockholders’ equity Common stock (par value $.01; 45,000 authorized shares; 15,922 in 2008 and 2007 issued; 15,295 in 2008 and 15,290 in 2007 outstanding) 159 159 Additional paid-in capital 76,003 75,392 Retained earnings 88,833 86,826 Accumulated other comprehensive income (net of deferred taxes of $1,839 in 2008 and ($799) in 2007) (3,190 ) 1,392 Treasury stock (626 shares in 2008 and 631 in 2007) (5,585 ) (5,592 ) Total stockholders’ equity 156,220 158,177 Total liabilities and stockholders’ equity $ 648,505 $ 669,163 See notes to consolidated financial statements. AmCOMP INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, amounts in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, 2008 September 30, 2007 September 30, 2008 September 30, 2007 Revenue: Net premiums earned $ 48,219 $ 58,064 $ 148,877 $ 172,701 Net investment income 4,947 5,097 15,324 14,900 Net realized investment gains (losses) 4 (255 ) (176 ) (467 ) Other income 25 55 60 103 Total revenue 53,195 62,961 164,085 187,237 Expenses: Losses and loss adjustment expenses 31,113 31,793 89,875 92,899 Dividends to policyholders 9,845 49 14,069 8,647 Underwriting and acquisition expenses 19,214 19,369 55,835 57,415 Interest expense 972 922 2,427 2,777 Total expenses 61,144 52,133 162,206 161,738 (Loss) Income before income taxes (7,949 ) 10,828 1,879 25,499 Income tax (benefit) expense (3,408 ) 3,952 (128 ) 9,076 Net (loss) income $ (4,541 ) $ 6,876 $ 2,007 $ 16,423 (Loss) Earnings per common share – basic $ (0.30 ) $ 0.44 $ 0.13 $ 1.04 (Loss) Earnings per common share – diluted $ (0.30 ) $ 0.44 $ 0.13 $ 1.04 See notes to consolidated financial statements. AmCOMP INCORPORATED AND SUBSIDIARIES CONSOLIDATED
